PER CURIAM.
We affirm, without further discussion, Ricky Viveiros's judgment and sentence imposed in this case. However, we remand for the trial court to enter a written order to specifically reflect the conditions of violation that the trial court orally announced. See Lewis v. State, 8 So.3d 370, 371 (Fla. 5th DCA 2009) ; Payne v. State, 920 So.2d 742, 743 (Fla. 5th DCA 2006). Further, the record reflects two condition 5 violations but the State only proceeded on one condition 5 violation. On remand, the written order should only reflect the violation for disorderly intoxication. See Kemp v. State, 135 So.3d 347, 347-48 (Fla. 1st DCA 2013).
AFFIRMED and REMANDED with Instructions.
ORFINGER, BERGER and EISNAUGLE, JJ., concur.